PEARSON, Judge
(concurring).
I concur fully in the decision reached. I think that it should be more forcefully pointed out that the appellant argued only that the removal of the trial from the court room to the hospital room infringed his right to cross examine the witness. He thereby waived any other points regarding the removal by failing to argue them. But if the record had shown that prejudicial error had resulted from such informality of procedure, it would in my opinion have been fundamental error. In support of this view see § 918.05, Fla.Stat., F.S.A.; Garcia v. State, 34 Fla. 311, 16 So. 223 (1894); State v. Burford, 136 W.Va. 472, 67 S.E.2d 855, 862 (1951); cases cited in Annot., 48 A.L.R. 1516, 1529 (1926); cases cited in Annot., 18 A.L.R.3d 572, 585 (1968); 53 Am.Jur., Trial, § 449.